Case: 16-17385   Date Filed: 06/07/2017   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-17385
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 5:13-cv-00222-WTH-PRL


JOSEPH BRADFIELD,
PATRICIA BRADFIELD,

                                                           Plaintiffs-Appellees,

                                  versus

MID-CONTINENT CASUALTY COMPANY,
a foreign corporation,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                              (June 7, 2017)

Before HULL, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-17385     Date Filed: 06/07/2017    Page: 2 of 6


      Mid-Continent Casualty Company appeals the denial of its motion for

attorney’s fees based on its unaccepted offer of judgment. Fla. Stat. § 768.79

(2006); Fla. R. Civ. P. 1.442. The district court ruled that Mid-Continent could not

recover attorney’s fees because its joint offer of judgment was invalid. We affirm.

                                I. BACKGROUND

      Mid-Continent issued commercial general liability insurance policies to

Winfree Homes, Inc., and Horgo Enterprises, Inc. A third entity, Horgo Signature

Homes, Inc., used Winfree and Horgo Enterprises as contractors, which Horgo

Signature failed to disclose in its contract to build a home for Joseph and Patricia

Bradfield. The Bradfields’ home was rife with construction defects, the majority of

which were attributable to work performed by subcontractors used by Winfree and

Horgo Enterprises.

      After the Bradfields sued Winfree and Horgo Signature in a Florida court,

Winfree and Horgo Signature notified Mid-Continent of the action, but it denied

coverage and refused to provide a defense. The parties settled the action. The

Bradfields agreed to release all claims against Winfree, Horgo Signature, and

Horgo Enterprises, and Winfree and Horgo Signature, in exchange, agreed to be

held jointly and severally liable for $696,108 and to assign their putative claims

against Mid-Continent to the Bradfields.




                                           2
              Case: 16-17385      Date Filed: 06/07/2017   Page: 3 of 6


      The Bradfields filed a complaint in a Florida court against Mid-Continent,

which removed the action to the district court. Mid-Continent served the Bradfields

with a joint offer of judgment to “resolve[] all claims that the Bradfields asserted

or could have asserted against [Mid-Continent] in connection with the complaint,

and under the Horgo Enterprises, Inc. (“Horgo Enterprises”) and Winfree Homes,

Inc. (“Winfree”) policies of insurance issued by [Mid-Continent].” See Fla. Stat.

§ 768.79. Mid-Continent offered to pay $7,500 that could “be split equally by the

Bradfields or in any other matter [sic] they see fit.” In exchange, Mid-Continent

demanded “a full and complete release of all claims that the Bradfields had, have,

or that they could have asserted against Horgo Enterprises, Winfree, and/or [Mid-

Continent]” and “a full and complete satisfaction of any and all Final

Judgment(s)/Consent Judgments they jointly obtained against Horgo Signature

Homes, Inc. and/or Winfree.”

      The Bradfields did not respond to the offer and moved for partial summary

judgment. Later, Mid-Continent moved for summary judgment. The district court

granted the motion of Mid-Continent and denied the Bradfields’ motion.

      Mid-Continent filed a motion for attorney’s fees based on its unaccepted

offer of judgment, see id., which the district court denied. The district court ruled

that the offer of judgment was invalid and unenforceable because “neither [of the

Bradfields] could independently accept the offer without the other joining the


                                           3
               Case: 16-17385     Date Filed: 06/07/2017    Page: 4 of 6


release and agreeing to the terms of the settlement.” See Attorneys’ Title Insurance

Fund, Inc. v. Gorka, 36 So. 3d 646 (Fla. 2010).



                           II. STANDARD OF REVIEW

      We review the denial of attorney’s fees for abuse of discretion. Menchise v.

Akerman Senterfitt, 532 F.3d 1146, 1149 (11th Cir. 2008). “To the extent that the

district court’s conclusion implicates a question of law, we review de novo.” Id.

(quoting Barnes v. Broward Cty. Sheriff’s Office, 190 F.3d 1274, 1276–77 (11th

Cir. 1999)).

                                  III. DISCUSSION

      Under Florida law, which the parties agree applies, a defendant who prevails

in a civil action can recover attorney’s fees when the defendant made “an offer of

judgment which [was] not accepted by the plaintiff within 30 days,” Fla. Stat.

§ 768.79(1), if that offer complied with Florida Rule of Civil Procedure 1.442. See

Gorka, 36 So. 3d at 649. Rule 1.442 requires that an offer of judgment identify the

benefits to and obligations of an offeree. Fed. R. Civ. P. 1.442(c). When an offer is

made “by or to any combination of parties,” the offer “shall state the amount and

terms attributable to each [plaintiff].” Fla. R. Civ. P. 1.442(c)(3).

      The Supreme Court of Florida has ruled that a defendant is not entitled to

attorney’s fees based on a joint offer of judgment conditioned on the mutual


                                           4
               Case: 16-17385     Date Filed: 06/07/2017    Page: 5 of 6


acceptance of all the offerees. Gorka, 36 So. 3d at 647. “[T]hat . . . type of joint

offer is invalid and unenforceable,” the Gorka court reasoned, because it “violates

the[] principles” of Rule 1.442(c)(3), which requires an independent offer for each

offeree. Id. at 649–51. Unless an offer enables “each party [to] unilaterally settle

the action,” the court explained, it “is really a phantom offer that would never

produce a settlement.” Id. at 651. Gorka affirmed the denial of attorney’s fees to an

insurer that made an offer of judgment to a couple who jointly owned a policy of

insurance “conditioned upon the offer being accepted by both” spouses. Id. at 648,

652.

       The district court did not abuse its discretion when it denied Mid-Continent

attorney’s fees because its offer of judgment was unenforceable. As in Gorka,

Mid-Continent conditioned its offer of settlement on the Bradfields’ mutual

acceptance of $7,500 and a joint release of all their claims. Mid-Continent argues

that it could make a “single offer” because the Bradfields sought to recover on a

“jointly-held consent judgment,” but Gorka established a bright line rule under

Rule 1.442(c)(3). The rule that an offeror make independent offers of judgment to

multiple offerees, the supreme court stated, “equally applies” whether the “case

involves only two plaintiffs with a personal relationship” or “multiple parties

absent a close personal or financial relationship.” Gorka, 36 So. 3d 652; see also

Graham v. The Peter K. Yeskel 1996 Irrevocable Trust, 928 So. 2d 371, 372 (Fla.


                                           5
              Case: 16-17385     Date Filed: 06/07/2017    Page: 6 of 6


Dist. Ct. App. 2006) (concluding the “bright line rule requiring apportionment

under Rule 1.442(c)(3)” applied to a “single unified claim” by a couple “for

settlement as tenants by the entireties”). The bright line rule established in Gorka

governs this issue.

                                IV. CONCLUSION

      We AFFIRM the denial of attorney’s fees to Mid-Continent.




                                          6